In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00004-CV
                                   No. 07-19-00144-CV


           PRIDE NETWORK, INC., D/B/A NTS COMMUNICATIONS, AND
                  NTS COMMUNICATIONS, INC., APPELLANTS

                                           V.

                             ACRS 2000 CORP., APPELLEE

                          On Appeal from the 237th District Court
                                  Lubbock County, Texas
               Trial Court No. 2016-520,098, Honorable Les Hatch, Presiding

                                     April 23, 2019

                  ORDER OF SEVERANCE AND DISMISSAL
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellants, Pride Network, Inc. d/b/a NTS Communications and NTS

Communications, Inc., appeal from the Final Judgment of the trial court. Appellee, ACRS

2000 Corp., has filed a cross-appeal. Now pending before this court is appellants’ motion

to voluntarily dismiss their appeal. Without passing on the merits of the case, we grant

appellants’ motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(1).
       Accordingly, we sever appellants’ appeal into cause number 07-19-00144-CV and

dismiss the appeal. Having dismissed the appeal at appellants’ request, no motion for

rehearing will be entertained and our mandate will issue forthwith.

       The cross-appeal of ACRS 2000 Corp. shall continue to disposition under

appellate cause number 07-19-00004-CV. We note that cross-appellant’s brief was due

April 5, 2019, but was not filed. If cross-appellant’s brief is not filed with the clerk of this

court by 5:00 p.m., May 3, 2019, the cross-appeal will be dismissed for want of

prosecution. TEX. R. APP. P. 38.8(a)(1), 42.3(b). No further extensions will be granted.

       It is so ordered.



                                                   Per Curiam




                                               2